— Motion to extend time to take appeal denied. Memorandum: In moving for permission to file and serve a late notice of appeal (see, CPL 460.30), defendant alleges that the failure to file the notice timely was due to improper conduct of his trial counsel, who failed to file a notice of appeal on his behalf. Defense counsel has provided us with a copy of a written form complying with 22 NYCRR 1022.11 (a), which he gave to defendant immediately after sentencing, advising defendant of his right to appeal. On the copy of the form signed by defendant, defendant indicated that he did not wish to take an appeal. This documentary evidence refutes defendant’s allegation of improper conduct of defense counsel. Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.